Case: 21-10525      Document: 00516265049         Page: 1    Date Filed: 04/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         April 4, 2022
                                  No. 21-10525
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Nathan Lee Cook,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 4:20-CR-339-10


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Nathan Lee Cook pleaded guilty to conspiracy to possess with intent
   to distribute 50 grams or more of methamphetamine and was sentenced at
   the bottom of the advisory guidelines range to 140 months of imprisonment.
   Cook challenges on appeal the denial in a minute entry “as moot” of his pro
   se motion to withdraw his guilty plea, filed while he was represented by court-

          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10525       Document: 00516265049           Page: 2     Date Filed: 04/04/2022




                                      No. 21-10525


   appointed counsel. His appellate issues challenge whether the magistrate
   judge had the statutory authority to make a dispositive ruling denying his
   motion and, additionally, whether the magistrate judge legally erred in
   denying Cook’s pro se motion as moot. We pretermit the issue whether
   Cook’s appeal waiver bars the issues he has raised herein because, as
   discussed below, they fail on the merits. See United States v. Story, 439 F.3d
   226, 230-31 (5th Cir. 2006); United States v. Smith, 528 F.3d 423, 424 (5th
   Cir. 2008).
           Cook’s appellate arguments were raised for the first time on appeal;
   therefore, Cook did not give the district court an opportunity to correct the
   alleged errors, and review is for plain error only. See Puckett v. United States,
   556 U.S. 129, 135, (2009); United States v. Dominguez–Alvarado, 695 F.3d
   324, 327-28 (5th Cir. 2012); See United States v. Neal, 578 F.3d 270, 272 (5th
   Cir. 2009). To show plain error, Cook must show a forfeited error that is
   clear or obvious and that affects his substantial rights. Puckett, 556 U.S. at
   135. If he makes that showing, this court has the discretion to correct the
   error but only if it seriously affects the fairness, integrity, or public reputation
   of judicial proceedings. Id.
          Even if it is assumed arguendo that a clear and obvious error occurred
   either when (1) Cook’s pro se motion was referred to the magistrate judge for
   a dispositive ruling or, (2) after the magistrate judge stated that Cook’s
   motion would not be considered, the clerk-generated minute entry
   erroneously represented that Cook’s pro se motion was denied as moot, his
   arguments do not survive plain error review. See Puckett, 556 U.S. at 135.
   Cook has made no showing that his substantial rights were affected by the
   alleged errors. United States v. Dominguez Benitez, 542 U.S. 74, 83 (2004).
           Cook argues that the error affected his substantial rights because he
   “was convicted on a plea unsupported by sufficient proof that the conduct he
   engaged in fell within the scope of the conduct criminalized by [18 U.S.C.
   § 846]” and states in only a conclusional fashion that if he had known of the
   insufficiency of the factual basis, he would not have pleaded guilty.




                                            2
Case: 21-10525      Document: 00516265049           Page: 3    Date Filed: 04/04/2022




                                     No. 21-10525


          When examined under the totality of circumstances of the case,
   however, Cook’s conclusional challenge to the factual basis of his plea fails
   to establish to a reasonable probability that but for the alleged error, he would
   not have pleaded guilty. See Dominguez Benitez, 542 U.S. at 83; cf. United
   States v. Garcia-Paulin, 627 F.3d 127, 131-34 (5th Cir. 2010) (holding that the
   defendant established his substantial rights were affected where he would not
   have pleaded guilty if he knew the factual basis relied on by the court to
   support his conviction failed to show that his conduct violated the statute).
   Cook pleaded guilty knowingly and voluntarily at his rearraignment, despite
   having the benefit of his co-defendant’s affidavit testimony retracting some
   information that implicated Cook in the conspiracy. To the extent the
   retraction may have affected the factual stipulation, Cook and his first court-
   appointed counsel thereafter initialed the handwritten changes made to the
   factual resume. Furthermore, despite the minute entry stating that Cook’s
   pro se motion to withdraw his plea was denied as moot, Cook discussed re-
   raising the motion with newly appointed counsel. At sentencing, neither
   Cook nor his counsel raised any issues regarding the withdrawal of his plea,
   its involuntary nature, or its insufficient factual basis. Cook simply has not
   identified any portion of the record demonstrating that his decision to plead
   guilty was affected by the alleged minute entry error.
          AFFIRMED.




                                          3